DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed on 10/14/2020. Claims 1-28 are submitted for examining.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 10/19/2021 and 10/14/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9, 11, 17, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al (US20150043399).

	Regarding claim 1, the cited reference Yin discloses a method of wireless communication at a first base station using a first Radio Access Technology (RAT) (¶0074 discloses a carrier aggregation with different TDD configurations where the carrier aggregation in a heterogeneous network (i.e. different access technologies) scenario is the key incentive for different TDD UL-DL configurations. With a heterogeneous network, a pico-cell in one band may have a very different UL-DL traffic load than a macro-cell in another band), comprising: determining a combined Time Division Duplex Uplink/Downlink (TDD UL/DL) configuration for a User Equipment (UE) based on a first TDD UL/DL configuration for a first cell using the first RAT and a second TDD UL/DL configuration for a second cell using the first RAT (¶0139 discloses that the UL-DL configurations 194(included in eNB configuration aggregation module 184) may specify the set of UL-DL configurations 194 that may be used for communication between the eNB 160 and a UE. The UL-DL configurations 194 include … superset configurations (e.g., configurations 2+3, 2+4), any other configuration where ¶0041 discloses that the superset UL-DL configuration that combines one or more uplink subframes from a PCell and one or more SCells using different UL-DL configurations. ¶0140-¶0141 a cell mappings 196 and an association mappings 198 (included in eNB configuration aggregation module 184) where the cell mappings 196 may indicate the number of cells that the eNB 160 may be using to communicate with a UE 102. The cell mappings 196 may additionally indicate the UL-DL configuration 194 (e.g., configuration 2+3, 2+4, etc.) of each cell…The cell mappings 196 may indicate that the eNB 160 is connected to the UE 102 using a PCell and that the PCell is using a particular UL-DL configuration 194 (e.g., configuration 2). The cell mappings 196 may also indicate that the eNB 160 is connected to the UE 102 using an SCell and that the SCell is using a particular UL-DL configuration 194 (e.g., configuration 4) and the association mappings 198 may indicate the uplink reporting associations for a particular UL-DL configuration 194 given a particular association mapping approach…the association mappings 198 may specify for the PCell (e.g., mappings for configuration 2), the first SCell (e.g., mappings for configuration 4)); and sending an indication of the combined TDD UL/DL configuration to at least one of the UE and a second base station that uses a second RAT to communicate with the UE (¶0164 discloses that the eNB 160 may determine 302 that a certain association mapping has been specified for use  where the eNB 160 directed a UE 102 to use a specific association mapping approach where ¶0141 discloses that the association mappings may specify for the PCell (e.g., mappings for configuration 2), the first SCell (e.g., mappings for configuration 4)).

Regarding claims 3 and 11, the cited reference Yin discloses all limitations of claims 1 and 9 respectively. Yin further discloses wherein the first base station sends the indication of the combined TDD UL/DL configuration to the UE (¶0164 discloses that the eNB 160 may determine 302 that a certain association mapping has been specified for use  where the eNB 160 directed a UE 102 to use a specific association mapping approach where ¶0141 discloses that the association mappings may specify for the PCell (e.g., mappings for configuration 2), the first SCell (e.g., mappings for configuration 4)).

Regarding claim 9, the cited reference Yin discloses an apparatus for wireless communication at a first base station using a first Radio Access Technology (RAT) (¶0074 discloses a heterogeneous network (i.e. different access technologies) includes a macro-cell pico-cell), comprising: a memory; and at least one processor coupled to the memory (Fig. 30 discloses a base station includes processor and memory) configured to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 17, the claim is drawn to a method of wireless communication at a base station performing substantially the same features of the method of claim 1. Therefore the claim 


Regarding claim 23, the claim is drawn to an apparatus for wireless communication at a first base station performing substantially the same features of the method of claim 9. Therefore the claim is subject to the same rejection as claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (US20150043399), in view of Zhang et al (US20180019860).

	Regarding claims 2 and 10, the cited reference Yin discloses all limitations of claims 1 and 9 respectively. However, Yin does not explicitly teach wherein the first base station sends the indication of the combined TDD UL/DL configuration to both the UE and the second base station 
In an analogous art Zhang teaches wherein the first base station sends the indication of the combined TDD UL/DL configuration to both the UE and the second base station (¶0151 discloses that the primary base station sends the TDD configuration information … to the secondary base station, and sends the TDD configuration information …to a terminal where TDD configuration information is the uplink-downlink subframe allocation (¶0008)).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Zhang to transmit UL-DL configuration as disclosed by Yin which is a superset UL-DL configuration that combines one or more uplink subframes from a PCell and one or more SCells using different UL-DL configurations (see ¶0041) to both UE and neighbor station to avoid delay between a primary base station and a secondary base station and delay between the primary base station and a terminal a ensures that the TDD configuration information of a secondary serving cell takes effect on the secondary base station and on the terminal simultaneously.

Claims 2, 4, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (US20150043399), in view of Lin et al (US20140146696).

Regarding claims 2 and 10, the cited reference Yin discloses all limitations of claims 1 
 However, Yin does not explicitly teach wherein the first base station sends the indication of the combined TDD UL/DL configuration to both the UE and the second base station. 
In an analogous art Lin teaches wherein the first base station sends the indication of the combined TDD UL/DL configuration to both the UE and the second base station (¶0037 discloses that base station … provides adaptive TDD configuration information to UEs and neighboring eNBs, to determine TDD groups, and/or to apply adaptive TDD where ¶0035 discloses that TDD configurations may be divided into adaptive TDD groups).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Lin to enhances system throughput will be enhanced and avoid unwanted handovers.

Regarding claims 4 and 12, the cited reference Yin discloses all limitations of claims 1 and 9 respectively. However, Yin does not explicitly teach wherein the first base station sends the indication of the combined TDD UL/DL configuration to the second base station.
In an analogous art Lin teaches wherein the first base station sends the indication of the combined TDD UL/DL configuration to the second base station (¶0037 discloses that base station … provides adaptive TDD configuration information to UEs and neighboring eNBs, to determine TDD groups, and/or to apply adaptive TDD where ¶0035 discloses that TDD configurations may be divided into adaptive TDD groups).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Lin to enhances system throughput will be enhanced and avoid unwanted handovers.

Claims 5-6, 13-14, 19-20, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (US20150043399), in view of Takeda et al (US20210307016).

Regarding claims 5, 13, 19, and 25, the cited reference Yin discloses all limitations of claims 1, 9, 17, and 23 respectively. However, Yin does not explicitly teach wherein the combined TDD UL/DL configuration indicates a symbol as an uplink symbol if the first TDD UL/DL configuration or the second TDD UL/DL configuration comprises the symbol configured for uplink transmission. 
In an analogous art Takeda teaches wherein the combined TDD UL/DL configuration indicates a symbol as an uplink symbol if the first TDD UL/DL configuration or the second TDD UL/DL configuration comprises the symbol configured for uplink transmission (Fig. 1 discloses the slot format may indicate the transmission direction of each of the symbols in one slot. In FIG. 1, “D” indicates a DL symbol, a “U” indicates a UL symbol, and “F” indicates a flexible symbol where ¶0030 discloses that in NR, it is assumed that a transmission direction (at least one of UL (Uplink), DL (Downlink), and flexible) of a slot and at least one of symbols in the slot is semi-statically or dynamically controlled. ¶0064 and Fig. 2 disclose an example, it is assumed that a set including a plurality of slot format combinations is configured for the user terminal. The plurality of slot format combinations may be identified by different indices (here, SFI indices #0 and #1). The plurality of slot format combinations may indicate different combinations of slot formats (see FIG. 1) of one or more 
slots).
	
    PNG
    media_image1.png
    762
    503
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    383
    713
    media_image2.png
    Greyscale



Regarding claims 6, 14, 20, and 26, the cited reference Yin discloses all limitations of claims 1, 9, 17, and 23 respectively. However, Yin does not explicitly teach wherein the combined TDD UL/DL configuration indicates a symbol as a flexible symbol if the first TDD UL/DL configuration or the second TDD UL/DL configuration comprises the symbol configured as flexible. 
In an analogous art Takeda teaches wherein the combined TDD UL/DL configuration 
indicates a symbol as a flexible symbol if the first TDD UL/DL configuration or the second TDD UL/DL configuration comprises the symbol configured as flexible (Fig. 1 discloses the slot format may indicate the transmission direction of each of the symbols in one slot. In FIG. 1, “F” indicates a flexible symbol where ¶0030 discloses that in NR, it is assumed that a transmission direction (flexible). ¶0064 and Fig. 2 disclose an example, it is assumed that a set including a plurality of slot format combinations is configured for the user terminal. The plurality of slot format combinations may be identified by different indices (here, SFI indices #0 and #1). The plurality of slot format combinations may indicate different combinations of slot formats (see FIG. 1) of one or more slots).
	
    PNG
    media_image1.png
    762
    503
    media_image1.png
    Greyscale

. 

Claims 7, 15, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (US20150043399), in view of Au et al (US20160353475).

Regarding claims 7, 15, 21, 27, and 15, the cited reference Yin discloses all limitations of 
claims 1, 9, 17, and 23 respectively. However, Yin does not explicitly teach wherein the combined TDD UL/DL configuration comprises at least one of a subcarrier spacing or symbol size based on the first TDD UL/DL configuration that is different than the second TDD UL/DL configuration. 
In an analogous art Au teaches wherein the combined TDD UL/DL configuration comprises at least one of a subcarrier spacing or symbol size based on the first TDD UL/DL configuration that is different than the second TDD UL/DL configuration (the limitation is interpreted in light of the specification where ¶0035 discloses that in a TDD frame having TDD TTIs configured with different frame structure configurations…The different frame structure configurations may utilize different sets of frame parameters including a sub-carrier (SC) spacing and a symbol duration).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Au where the use of adaptive frame structures are capable of efficiently supporting different traffic types are desired. 

Claims 8, 16, 22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (US20150043399), in view of Au et al (US20160353475), in further view of Harada (US20210168808).

Regarding claims 8, 16, 22, and 28, the cited reference Yin discloses all limitations of 
claims 1, 9, 17, and 23 respectively. However, Yin does not explicitly teach wherein at least one of a subcarrier spacing or symbol size of the first TDD UL/DL configuration is different than the second TDD UL/DL configuration, and wherein the combined TDD UL/DL configuration is based on a reference subcarrier spacing or a reference symbol size. 
In an analogous art Au teaches wherein at least one of a subcarrier spacing or symbol size of the first TDD UL/DL configuration is different than the second TDD UL/DL configuration (¶0035 discloses that in a TDD frame having TDD TTIs configured with different frame structure configurations…The different frame structure configurations may utilize different sets of frame parameters including a sub-carrier (SC) spacing and a symbol duration).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Au where the use of adaptive frame  the combined TDD UL/DL configuration is based on a reference subcarrier spacing or a reference symbol size. 
In an analogous art Harada teaches the combined TDD UL/DL configuration is based on a reference subcarrier spacing or a reference symbol size (¶0026 discloses that UL/DL configuration (i.e. DL-UL pattern (see ¶0029)) information may include a reference subcarrier spacing (referenceSubcarrierSpacing)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Harada where the reference subcarrier
spacing is used to determine a time domain boundary of a DL-UL pattern.

Claims 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (US20150043399), in view of Kim et al (US20160309500).

Regarding claims 18 and 24, the cited reference Yin discloses all limitations of claims 17 and 23 respectively. However, Yin does not explicitly teach wherein the first base station schedules uplink communication from the UE using resources that do not overlap with a symbol that is indicated as uplink or flexible in the combined TDD UL/DL configuration received from the second base station. 
In an analogous art Kim teaches wherein the first base station schedules uplink communication from the UE using resources that do not overlap with a symbol that is indicated as uplink or flexible in the combined TDD UL/DL configuration received from the second base station (¶0012 discloses identifying whether there is a collision subframe based on TDD uplink-downlink configurations of the multiple cells, wherein the collision subframe indicates a time interval during which an uplink subframe of a first cell and a downlink subframe of a second cell coexist, and to perform cross cell scheduling for the second cell through the first cell in accordance with a TDD uplink-downlink configuration of the first cell, wherein, if data transmission or reception is scheduled in the collision subframe by the cross cell scheduling, a position for uplink transmission or downlink transmission in accordance with the cross cell scheduling is changed to perform the data transmission or reception).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kim where collision is avoided in data transmission or reception. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462